 PROB 12C                                                                            Report Date: January 29, 2020
(6/16)
                                                                                             FILED IN THE
                                         United States District Court                    U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                    Jan 30, 2020
                                                                                        SEAN F. MCAVOY, CLERK
                                         Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Zeferino Camacho-Ambrocio                Case Number: 0980 2:16CR00129-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: October 12, 2016
 Original Offense:        Alien in US after Deportation, 8 U.S.C. § 1326
 Original Sentence:       Prison 94 days; TSR - 36 days     Type of Supervision: Supervised Release
 Asst. U.S. Attorney:     Caitlin A. Baunsgard              Date Supervision Commenced: August 16, 2019
 Defense Attorney:        Paul Shelton                      Date Supervision Expires: February 15, 2020


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/24/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition # 14: You must complete a mental health evaluation and follow any
                        treatment recommendations of the evaluating professional which do not require forced or
                        psychotropic medication and/or inpatient confinement, absent further order of the court. You
                        must allow reciprocal release of information between the supervising officer and treatment
                        provider. You must contribute to the cost of treatment according to your ability to pay.

                        Supporting Evidence: As of January 28, 2020, Mr. Camacho-Ambrocio is alleged to have
                        failed to attend mental health treatment.

                        On August 20, 2019, the probation officer reviewed the conditions of supervision with Mr.
                        Camacho-Ambrocio. The offender signed a copy of the judgement and was provided a copy.

                        As directed by the Court, Mr. Camacho received an evaluation for mental health counseling
                        at Adams Integrated Services and was recommended for individual counseling. On January
                        28, 2020, the probation officer received information from Mr. Camacho’s mental health
                        counselor at Adams Integrated Services that the offender has not attended mental health
                        treatment since December 30, 2019.
Prob12C
Re: Camacho-Ambrocio, Zeferino
January 29, 2020
Page 2
The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      01/29/2020
                                                                              s/Curtis G. Hare
                                                                              Curtis G. Hare
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer
                                                                               January 30, 2020
                                                                              Date
